Citation Nr: 1400061	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-46 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim of service connection for a bilateral hearing loss disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Tinnitus had onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




As the Board is granting the claim of service connection for tinnitus, the only claim decided, VCAA compliance need not be addressed further.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran asserts that his tinnitus results from exposure to combat, and the Veteran's reported exposure is consistent with his assigned military occupational specialty, the combat provisions of 38 U.S.C.A. § 1154(b) apply.


Accordingly, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).






If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran testified that tinnitus due to noise exposure began during service in Vietnam on assignments as a combat photography, including exposure to mortar fire and aircraft noise, and in July 1967 exploding munitions caused by the accidental firing of a missile on the flight deck of the U.S.S. Forrestal, which was off the coast of North Vietnam. 

The DD Form 214 shows that the Veteran served on active duty from January 1965 to November 1967.  From October 1966 to October 1967 he was assigned to a unit in Vietnam.  

The Veteran's service treatment records do not document any complaint or finding of tinnitus.

After service, VA records show that in May 2010 the Veteran stated that tinnitus began during service in Vietnam.  In December 2011, the Veteran testified to the onset of tinnitus during service.







On VA audiological examination in July 2010, the Veteran stated that tinnitus began during service.  The VA examiner did not relate tinnitus to service, because of the lack of evidence of a direct correlation between tinnitus and noise exposure in service, stating that such a relationship could not be determined without resort to speculation. 

Analysis

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  But the absence of in-service documentation is not dispositive as to whether tinnitus began in service.

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Board finds that the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he noticed that tinnitus began in service.  While there is no contemporaneous documentation of tinnitus in service, the Veteran was exposed to noise in service. The Board also finds that the Veteran's statements are credible.  






As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, which is capable of lay observation and as tinnitus is a simple medical condition, and as the Veteran is competent to offer an opinion on a simple medical condition, the Veteran's lay opinion that current tinnitus is related to noise exposure in service is competent evidence sufficient to establish service connection.

As for the opinion of the VA examiner that the evidence of record was insufficient to render an opinion without resorting to speculation, and as the VA examiner relied on the absence of medical records to corroborate tinnitus in service, the opinion has minimal probative value. See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 

As the Veteran's lay statements are competent and credible with regard to tinnitus having onset in service and with evidence of current tinnitus and evidence of a relationship between the current tinnitus and service, all the elements of service connection have been met and service connection is established. 


ORDER

Service connection for tinnitus is granted.


REMAND

On the claim of service connection for a bilateral hearing loss disability, the VA examination in July 2010 is inadequate to decide the claim, because the Veteran's statement that impaired hearing began in service was not addressed.  




And a new examination under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an otolaryngologist to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current bilateral hearing loss disability as shown on VA examination in July 2010 is: 

a).  Related to noise exposure in service; or, in the alternative,  

b).  Caused by or aggravated by service-connected tinnitus?  

The term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of hearing loss as a result of the service-connected tinnitus beyond the natural clinical course of hearing loss as contrasted to a temporary worsening of symptoms. 









In formulating the opinion, the VA examiner is asked: 

To consider that although there is no contemporaneous record of impaired hearing in service, the Veteran as a lay person is competent to describe symptoms of impaired hearing.

And the Board finds the Veteran's statements credible.  Stated differently, the VA examiner must account for the Veteran's statements about the onset of impaired hearing as the statements relate to the current diagnosis.   

To address the Veteran's history of noise exposure in service without hearing protection and the lack of significant post-service occupational noise exposure.  

And to consider the private audiometric data from 1972 to 2002.  

The Veteran's file must be available to the VA examiner for review.   

2.  After the development is completed, adjudicate the claim of service connection for a bilateral hearing loss disability.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


